Citation Nr: 1439931	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  08-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for lumbar muscle strain. 

2.  Entitlement to an initial compensable rating for tension headaches. 

3.  Entitlement to an initial compensable rating for residuals of a status post left knee arthroscopy.

4.  Entitlement to an initial compensable rating for a right hip strain. 

5.  Entitlement to an initial rating higher than 10 percent for residuals of right shoulder Bankart/SAP repair with osteoarthritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

Service connection for tinnitus was granted in a January 2012 rating decision.  Service connection was granted for residuals of a jaw injury in a November 2012 rating decision.  This represents a full grant of the benefits sought with respect to those issues.  

The issues of higher ratings for residuals of a status post left knee arthroscopy, and a right hip strain being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connected lumbar muscle strain is manifested by flexion greater than 60 degrees; a combined range of thoracolumbar motion in excess of 120 degrees; no localized tenderness or muscle spasm; no abnormal gait or abnormal spinal contour; and no incapacitating episodes or neurologic abnormalities.

2.  Tension headaches are not prostrating.

3.  Residuals of a right shoulder Bankart/SAP repair are manifested by arthritis and noncompensable limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for lumbar muscle strain have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2013).

2.  The criteria for an initial compensable rating for tension headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2013).  

3.  The criteria for an initial rating in excess of 10 percent for residuals of a right shoulder Bankart/SAP repair with osteoarthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluations assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

To the extent available, the Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in December 2006, January 2007, February 2007, and February 2012; the record does not reflect that these examinations were inadequate for rating purposes.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria & Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  

Lumbar Strain

The Veteran's lumbar strain has been assigned an initial 10 percent rating under Diagnostic Code 5237.  

Under Diagnostic Code 5237, a 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The June 2012 VA examination report reflects forward flexion of the thoracolumbar spine to 85 degrees without objective evidence of painful motion.  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, and all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Notes 2, 4.  Lateral flexion and rotation were each to 30 degrees on the right and left, and thus, the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  No change with repetitive motion and no additional function impairment were reported.  There was no guarding or muscle spasm of the thoracolumbar spine, and x-ray examination of the lumbosacral spine was normal.  

Consistent with the findings reported in February 2012 are those reported in February 2007.  The February 2007 VA examiner determined that the Veteran had a normal gait, and there was no evidence of functional impairment or bowel or bladder impairment.  

The Veteran is competent to report his symptoms and, although he reported having difficulty getting of bed in the morning because of back pain, the February 2007 VA examiner determined that the Veteran does not have intervertebral disc syndrome.  No incapacitating episodes or objective neurological abnormalities which might be used to support a higher evaluation were reported.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), (6).  

The January 2007 VA examination report reflects a normal posture and no scoliosis.  Range of motion testing was painless with forward flexion to 80 degrees.  The combined range of motion of the thoracolumbar spine was greater than 120 degrees.  On repetitive testing there was no limitation due to painful motion, fatigue, weakness or incoordination.  Neurological examination was benign.  

To the extent that interference with employment has been asserted due to lumbar muscle strain, the 10 percent evaluation assigned contemplates loss of time due to exacerbations of lumbar muscle strain, if any.  38 C.F.R. § 4.1 (2013).

In reaching a determination, the Board has accorded significant probative value to the VA medical opinions.  The opinions are consistent, and the rationales provided for the opinions are based on objective findings, reliable principles, and sound reasoning.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial rating higher than 10 percent for lumbar strain is not warranted.

Tension Headaches

The Veteran's tension headaches have been rated as analogous to migraine headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  An initial noncompensable evaluation has been assigned.  

Under Diagnostic Code 8100, a 10 percent rating contemplates characteristic prostrating attacks averaging one in 2 months over the last several months.  

The February 2012 VA examiner determined that that the Veteran does not have characteristic prostrating attacks of migraine pain or non-migraine prostrating attacks of headache pain.  Although the February 2012 report of examination reflects the Veteran takes pain medication as needed for headaches, with a good response, the Board has not considered the effects of medication, but rather the objective evidence.  No impact on the Veteran's ability to work due to headaches was reported and computed tomography (CT) scan of the brain was negative.  

The February 2007 VA report of examination reflects no associated symptoms of sensory, motor or cranial nerve involvement.  Flare-ups lasting four to five hours were noted to result in no fatigue, functional loss, or weakness, and no seizures or dizziness were reported.  

Both the February 2012 and February 2007 VA examination reports reflect the Veteran attributed the frontal head pain to muscle strain to keep his teeth aligned.  Service connection has been granted for mandible malunion as residual of a jaw injury and separately rated.  The rating schedule may not be employed as a vehicle for compensating the Veteran twice or more for the same symptomology since such a result would overcompensate him for the actual impairment of earning capacity and would constitute pyramiding.  38 U.S.C.A. § 1155; Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  

The Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  As the Veteran's symptomatology encompasses the criteria under Diagnostic Code 8100, the Board concludes that Diagnostic Code 8100 is the appropriate code under which to rate the disability.  See 38 C.F.R. § 4.104, Diagnostic Code 8100.

In reaching a determination, the Board has accorded significant probative value to the VA opinions.  The opinions are consistent and rationales provided for the opinions are based on objective findings, reliable principles, and sound reasoning.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An initial compensable rating for tension headaches is not warranted.  

Residuals of a Right Shoulder Bankart/SAP Repair with Osteoarthritis

The Veteran's right shoulder disability has been rated as 10 percent disabling under Diagnostic 5010 on the basis of traumatic arthritis.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003. 

Diagnostic Code 5003 provides that a 20 percent rating is warranted when arthritis affects two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  

Residuals of the right shoulder Bankart/SAP repair with osteoarthritis do not affect any other major joints or minor joint groups.  Although the Veteran stated that he awakens in the morning with right shoulder pain, there is no lay or medical evidence of incapacitating exacerbations.  The criteria for a 20 percent rating have not been met under Diagnostic Codes 5010, 5003.  

The January 2007 VA examination report shows right shoulder forward flexion from 0 to 180 degrees without pain.  No limitation due to fatigue, weakness or incoordination with repetitive motion was reported.  Abduction was from 0 to 145 degrees and although pain from 130 to 145 degrees was noted, such does not establish actual, or the functional equivalent, of limitation of the arm to shoulder level (90 degrees) or less.  No change in abduction with repetitive testing was reported.  Thus, the Veteran's right shoulder disability does not more closely approximate the criteria for a 20 percent rating under Diagnostic Code 5201.  

To the extent that interference with employment has been asserted due to the right shoulder disability, the 10 percent evaluation assigned contemplates loss of time due to exacerbations of the right shoulder disability, if any.  38 C.F.R. § 4.1 (2013).

The preponderance of the evidence is against the claim for an initial rating higher than 10 percent for residuals of a right shoulder Bankart/SAP repair with osteoarthritis; there is no doubt to be resolved.  A higher rating is not warranted.

Extraschedular Consideration

The Veteran's service-connected lumbar muscle strain results in flexion greater than 60 degrees; a combined range of thoracolumbar motion in excess of 120 degrees; no localized tenderness or muscle spasm; no abnormal gait or abnormal spinal contour; and no incapacitating episodes or neurologic abnormalities; tension headaches are not prostrating; and residuals of a right shoulder Bankart/SAP repair are manifested by arthritis and noncompensable limitation of motion.  The rating criteria reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule; the assigned schedular evaluations for the disabilities are adequate; and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  







ORDER

An initial rating higher than 10 percent for lumbar strain is denied.  

An initial compensable rating for tension headaches is denied.  

An initial rating higher than 10 percent for residuals of a right shoulder Bankart/SAP repair with osteoarthritis is denied.  


REMAND

The Veteran's residuals of a status post left knee arthroscopy and right hip strain have each been assigned a noncompensable evaluation.  He asserts he has pain with prolonged standing and that a compensable rating is warranted for the right hip strain and for the residuals of left knee arthroscopy.  

Although the Veteran was afforded VA examinations in February 2012, x-ray examination of the left knee referenced was in 2001, and x-ray examination of the right hip was in 2004.  Because a compensable rating may be warranted if arthritis is shown in the left knee or right hip on current x-ray examination, the Veteran is to be afforded a new examination.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA left knee examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct x-ray examination of the left knee, and administer all other indicated tests.  

The examiner is to specifically state whether the Veteran has, or does not have, left knee arthritis.  

The examiner is to discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity.  Any functional impairment is to be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Schedule the Veteran for a VA right hip examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct x-ray examination of the right hip, and administer all other indicated tests.  

The examiner is to specifically state whether the Veteran has, or does not have, right hip arthritis.  

The examiner is to discuss functional impairment of the hip, addressing weakened movement, excess fatigability, incoordination, and pain on movement.  Any functional impairment is to be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free flexion and extension.

The examiner must address the Veteran's assertion of ambulating with a limp due to right hip strain.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


